DETAILED ACTION
Status of Application
The Final Office Action, filed 06/14/2022, is withdrawn.  
Applicant's request for reconsideration of the finality of the rejection of the last Office action, filed on 03/18/2022, was found to be persuasive and, therefore, the finality of that action is withdrawn (see Pre-Brief Appeal Conference decision, filed on 04/15/2022).  
Claims 1-19 and 21, filed on 10/15/2022, are currently under consideration.
Any rejection or objection not reiterated in this action is withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application was filed 12/09/2019.  No domestic or foreign priority is claimed.

Claim Rejections - 35 USC § 102(a)(1)/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ashokan et al., WO 2009/108769A2 (hereinafter referred to as Ashokan). 
Ashokan teaches oral compositions including chewable matrix and shell, wherein said compositions can be prepared as individual pieces (Claims 77-80; Abstract; Page 3 as applied to claim 1) and may include:
(i)  flavoring agents, medicaments/drugs, nutraceuticals, vitamins, caffeine, theanine, etc. (Page 18, Lns. 4-18; Page 45, Lns. 20-27; Page 50, Lns. 1-2).
(ii)  xanthan gum, pullulan, gellan gum, tragacanth gum, acacia gum, karaya gum (i.e., non-galactomannan polysaccharide; Page 22, Lns. 19-32; Page 31, Lns. 20-23);  
(iii)  guar gum (Page 22, Lns. 19-32; Page 32, Lns. 4-6);  
(iv)  locust bean gum, cassia gum (i.e., galactomannan polysaccharide; Page 22, Lns. 19-32; Page 32, Lns. 4-6);  
(v)  pectin, chitosan, gelatin, alginates, carrageenan, (i.e., a food grade polymer; Page 22, Lns. 19-32; Page 32, Lns. 4-6);  
(vi)  starch, cellulose derivatives, microcrystalline cellulose (i.e., a filler; Page 22, Lns. 19-32). 
Ashokan teaches that acacia gum, xanthan gum, gellan gum, tragacanth gum, karaya gum, guar gum, locust bean gum, cassia gum (here as gelling agents) can be present in an amount of 1-10 wt% by weight of the composition (Page 22, Lns. 14-17).  Ashokan also teaches that said compositions have a moisture content of 5-15 wt% by weight of composition, and a water activity of 40-65% ERH, i.e., Aw of 0.4-65 (see Wikipedia; Page 23, Lns. 30-34). 
Therefore, the cited reference discloses compositions, which appear to be identical to the presently claimed compositions, i.e., oral chewy compositions comprising compounds as instantly claimed, and having a moister content and/or water activity as instantly claimed.  Consequently, said claims appear to be anticipated by the reference recited.  Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the compositions as taught by Ashokan.  One would do so with expectation of beneficial results, because Ashokan teaches oral chewy compositions that provide multiple sensory experiences and impart enhanced cooling perception and/or mouth moistening upon consumption.  Accordingly, the claimed invention as a whole is at least prima facie obvious, if not anticipated by the reference, especially in the absence of sufficient, clear, and convincing evidence to the contrary.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce et al., US 2003/0224090 (hereinafter referred to as Pearce).
Pearce teaches orally soluble edible films that can be formed/placed/put into a pouch (Claims 1, 21; Abstract; Para. 0026, 0121, 0244), contain 10 wt% of moisture (Para. 0182 as applied to claim 1), and may include:  (A) at least one flavoring agent (Claim 21; Para. 0057-0064) and/or active ingredients such as medicaments/drugs, nutraceuticals, vitamins, caffeine, nicotine (Para. 0027, 0127, 0136-0155 as applied to claims 1, 16-18); and (B) at least one film forming agent selected from the group consisting of 
(i)  pullulan, xanthan gum, tragacanth gum, acacia gum, karaya gum (i.e., non-galactomannan polysaccharide; Claim 21; Para. 0028, 0030 as applied to claims 1-2, 10);
(ii)  guar gum (Claim 21; Para. 0028, 0031, 0040, 0052 as applied to claims 1, 4, 10);  
(iii)  locust bean gum, tara gum (i.e., galactomannan polysaccharide; Claim 21; Para. 0031, 0052 as applied to claims 1, 3);  
(iv)  pectin, chitin, chitosan, gelatin, collagen, alginates, casein, carrageenan, soy protein, whey protein (i.e., a food grade polymer; Claim 21; Para. 0032, 0040, 0056 as applied to claims 1, 6-8), polyvinyl alcohol (i.e., a synthetic polymer; Claim 21; Para. 0028, 0040, 0045 as applied to claims 1, 6-7, 9);
(v)  starch, cellulose derivatives, microcrystalline cellulose (i.e., a filler; Claim 21; 0031, 0041 as applied to claims 12-14). 
Pearce teaches that one can use in said compositions 0.01-99 wt% of pullulan, and/or xanthan gum, locust bean gum in amounts up to 10 wt % (Para. 0028, 0052 as applied to claim 5); and also teaches that one can use 10-90 wt % of microcrystalline cellulose for controlling texture of the compositions (Para. 0042 as applied to claims 15).  
Therefore, Pearce discloses oral compositions that may include claimed compounds in claimed amounts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the compositions as taught by Pearce.  One would do so with expectation of beneficial results, because Pearce teaches oral compositions that provide high levels of appealing flavors.
Pearce does not teach the use of a weight ratio of guar gum to the second natural gum as 0.01-10 (Claim 11).  
To this point, it is noted that while the cited reference does not indicate the relative concentrations of guar gum in combination with other gums, one of ordinary skill in the art would have understood that the result-effective adjustment of conventional working parameters (e.g., determining appropriate concentrations of additives to provide desired load of actives, desired texture of composition, etc.) is deemed merely a matter of judicious selection and routine optimization, which is well within the purview of the skilled artisan.  The prior art teaches formulations comprising the same components.  One of ordinary skill in the art at would have recognized the concentration of each ingredient as result-effective variables that determine the composition’s efficacy and physical properties.  The determination of suitable or effective concentration/composition can be determined by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal results, as these are variable parameters attainable within the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10,959,456  - teaches a pouched product adapted for release of a water-soluble component therefrom and comprising a composition that may include flavoring agent, microcrystalline cellulose, alginate, xantam gum, gelatin, protein, etc.
US 2016/0157515 (cited in IDS) - teaches a pouched product adapted for release of a water-soluble component therefrom and comprising a composition that may include flavoring agent, microcrystalline cellulose, protein, synthetic polymers, alginate, gelatin, xantam gum, guar gum, etc. 
US 2016/0000140 (cited in IDS) - teaches a pouched product comprising a composition that may include flavoring agent, alginates, microcrystalline cellulose, gelatin, protein, xanthan gum, acacia, pullulan, etc.

Response to Arguments
Applicant's arguments, filed 03/18/2022, have been fully considered.  In response to applicant’s argument that Pearce does not teach a composition enclosed in a pouch to form a pouched product, the following should be noted:
Instant specification teaches that claimed product can be in form of the pouch, or placed in a pouch that acts as a container.  
Pearce teaches orally soluble edible films that can be formed into an envelope (the contents placed within), or can be formed into a pouch (e.g., cherry-flavored), wherein the material is placed into an open end, and the pouch is further sealed closed; for providing to a consumer a multiple flavor experience, with the flavors being different in timing (Claims 1, 21; Abstract; Para. 0026, 0121, 0244).  
Therefore, it is the examiner’s positions that the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because every element of the invention has been taught by the teachings of the reference cited.
Applicant is advised to clarify the claim language, the structure of the claimed product (e.g., pouch structure) and clearly point out the patentable novelty, which he/she thinks the claims present in view of the state of the art disclosed by the references cited, to place the application in condition for allowance.

Conclusion
No claim is allowed at this time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615